Exhibit 10.17



 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of March 5, 2020, is made and entered into by and among Grid Dynamics
Holdings, Inc., a Delaware corporation (f/k/a ChaSerg Technology Acquisition
Corp.) (the “Company”), ChaSerg Technology Sponsor LLC, a Delaware limited
liability company (the “Sponsor”), Cantor Fitzgerald & Co. (“Cantor”), Automated
Systems Holdings Limited, a company incorporated in Bermuda with limited
liability (the “ASL Parent”), GDB International Investment Limited, a British
Virgin Islands corporation and a wholly-owned subsidiary of ASL Parent (the “ASL
Intermediate Company”), GDD International Holding Company, a Delaware
corporation and a wholly-owned subsidiary of ASL Intermediate Company (the “ASL
Holder”), BGV Opportunity Fund L.P., a Delaware limited liability partnership
(“BGV”), and each of the undersigned individuals and entities (together with the
Sponsor, Cantor, ASL (as defined herein), BGV, and any person or entity who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

WHEREAS, the Company, the Sponsor and Cantor (the Sponsor and Cantor each, an
“Existing Holder” and together, the “Existing Holders”) are party to that
certain Registration Rights Agreement, dated as of October 4, 2018 (the
“Original RRA”);

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of November 13, 2019 (as it may be amended or supplemented from time to
time, the “Merger Agreement”), by and among the Company, CS Merger Sub 1 Inc., a
California corporation, CS Merger Sub 2 LLC, a Delaware limited liability
company, Grid Dynamics International, Inc., a California corporation (“Grid”)
and ASL Parent;

 

WHEREAS, pursuant to the Merger Agreement, certain of the Holders will receive
shares of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company;

 

WHEREAS, each of ASL Parent and ASL Intermediate Company is a Permitted
Transferee (as defined herein) of the ASL Holder, ASL Parent is the beneficial
owner of shares of Common Stock that are held by the ASL Holder and the ASL
Holder intends to transfer its shares of Common Stock to ASL Parent and/or ASL
Intermediate Company; and

 

WHEREAS, the Company and the Holders desire to amend and restate the Original
RRA in its entirety and enter into this Agreement, pursuant to which the Company
shall grant the Holders certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:



 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, declared effective or used, as the case may be, and (iii) the Company has
a bona fide business purpose for not making such information public.

 

“Agreement” shall have the meaning given in the Preamble hereto.

 

“ASL” shall mean, collectively, ASL Parent, ASL Intermediate Company, and ASL
Holder.

 

“ASL Holder” shall have the meaning given in the Preamble hereto.

 

“ASL Intermediate Company” shall have the meaning given in the Preamble hereto.

 

“BGV” shall have the meaning given in the Preamble hereto.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cantor” shall have the meaning given in the Preamble hereto.

 

“Cantor Private Placement Units Purchase Agreement” shall mean that certain
Private Placement Units Purchase Agreement, dated as of October 4, 2018,
pursuant to which Cantor purchased 110,000 units, each unit consisting of one
share of Class A Common Stock and one half of one warrant to purchase one share
of Class A Common Stock, in a private placement transaction.

 

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.0001
per share, of the Company (including the shares of Common Stock issuable upon
conversion thereof).

 

“Closing” shall have the meaning given in the Merger Agreement.

 

“Closing Date” shall have the meaning given in the Merger Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble hereto.

 

“Demanding Holder” shall have the meaning given in Section 2.1.4.

 

“Effective Time” shall have the meaning given in the Merger Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

2

 

  

“Existing Holder” shall have the meaning given in the Recitals hereto.

 

“Form S-1 Shelf” shall have the meaning given in Section 2.1.1.

 

“Form S-3 Shelf” shall have the meaning given in Section 2.1.1.

 

“Founder Shares” shall mean the 5,500,000 shares of the Company’s Class B common
stock, par value $0.0001 per share, purchased by the Sponsor pursuant to that
certain Securities Subscription Agreement dated as of May 30, 2018 by and
between the Sponsor and the Company.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares
(including shares of Common Stock into which the Founder Shares are
convertible), the period ending on the earlier of (A) one year after the
Effective Time or (B) subsequent to the Closing, (x) if the last sale price of
the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Effective Time or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.

 

“Grid” shall have the meaning given in the Preamble hereto.

 

“Grid Holder Lock-Up Agreements” shall mean those certain lock-up agreements,
dated as of March 5, 2020, by and among the Company and each of the shareholders
of Grid.

 

“Grid Holder Lock-Up Period” shall mean, with respect to the shares of Common
Stock issued to the Holders pursuant to the Merger Agreement, the period ending
on the earlier of (A) one year after the Effective Time or (B) subsequent to the
Closing, (x) if the last sale price of the Common Stock equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Effective Time or (y) the date
on which the Company completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property.

 

“Holder Information” shall have the meaning given in Section 4.1.2.

 

“Holders” shall have the meaning given in the Preamble hereto.

 

“Insider Letter” shall mean that certain letter agreement, dated as of October
4, 2018, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in Section 2.1.5.

 

“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

“Minimum Takedown Threshold” shall have the meaning given in Section 2.1.4.

 

3

 

  

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the light of the circumstances under which they were made) not
misleading.

 

“Original RRA” shall have the meaning given in the Recitals hereto.

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-Up Period, the Private
Placement Lock-Up Period or the Grid Holder Lock-Up Period, as the case may be,
under the Insider Letter, the Cantor Private Placement Units Purchase Agreement,
the Grid Holder Lock-up Agreements and any other applicable agreement between
such Holder and the Company and to any transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in Section 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Units that are held by the initial purchasers of such Private Placement Units or
their Permitted Transferees (including units into which the Private Placement
Units are convertible), and any of the securities underlying such Private
Placement Unit (including securities into which such underlying securities are
convertible), including the Private Placement Shares, the Private Placement
Warrants and the Class A Common Stock issued or issuable upon the exercise of
the Private Placement Warrants, that are held by the initial purchasers of the
Private Placement Units or their Permitted Transferees, the period ending 30
days after the Closing Date.

 

“Private Placement Shares” shall mean the shares of Class A Common Stock
comprising the Private Placement Units (including shares of Common Stock into
which the Class A Common Stock is convertible).

 

“Private Placement Units” shall mean the 640,000 units (including units into
which the Private Placement Units are convertible), each unit consisting of one
share of Class A Common Stock and one half of one warrant to purchase one share
of Class A Common Stock, purchased by (i) the Sponsor pursuant to that certain
Securities Subscription Agreement dated as of May 30, 2018 by and between the
Sponsor and the Company and (ii) Cantor pursuant to the Cantor Private Placement
Units Purchase Agreement.

 

“Private Placement Warrants” shall mean the warrants comprising the Private
Placement Units (including warrants into which the Private Placement Warrants
are convertible).

 

“Pro Rata” shall have the meaning given in Section 2.1.5.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

4

 

  

“Registrable Security” shall mean (a) any outstanding share of Common Stock or
any other equity security (including warrants to purchase shares of Common Stock
and shares of Common Stock issued or issuable upon the exercise of any other
equity security) of the Company held by a Holder immediately following the
Closing (including any securities distributable pursuant to the Merger
Agreement), (b) any outstanding Private Placement Units (including any units
into which such Private Placement Units are convertible), and (c) any other
equity security of the Company issued or issuable with respect to any securities
referenced in clause (a) and (b) above by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
upon the earliest to occur of: (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement by the applicable Holder; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (C) such securities
shall have ceased to be outstanding; (D) such securities may be sold without
registration pursuant to Rule 144 promulgated under the Securities Act (or any
successor rule promulgated thereafter by the Commission) (but with no volume or
other restrictions or limitations); or (E) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.

 

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders in a Shelf Registration (including
any Subsequent Shelf Registration), an Underwritten Offering or a Shelf
Takedown, as the case may be.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in Section 2.1.5.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf” shall mean the Form S-1 Shelf, the Form S-3 Shelf or any Subsequent
Shelf Registration, as the case may be.

 

5

 

  

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

 

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

 

“Sponsor” shall have the meaning given in the Preamble hereto.

 

“Subsequent Shelf Registration” shall have the meaning given in Section 2.1.2.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in Section 2.1.4.

 

“Withdrawal Notice” shall have the meaning given in Section 2.1.6.

 

ARTICLE II
REGISTRATIONS

 

2.1 Shelf Registration.

 

2.1.1 Filing. The Company shall file and use its commercially reasonable efforts
to cause to be effective within forty-five (45) days of the Closing Date, a
Registration Statement for a Shelf Registration on Form S-3 (the “Form S-3
Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf, a Registration
Statement for a Shelf Registration on Form S-1 (the “Form S-1 Shelf”), in each
case, covering the resale of all the Registrable Securities (determined as of
two business days prior to such filing) on a delayed or continuous basis. Such
Shelf shall provide for the resale of the Registrable Securities included
therein pursuant to any method or combination of methods legally available to,
and requested by, any Holder named therein. The Company shall maintain a Shelf
in accordance with the terms hereof, and shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements as may be
necessary to keep a Shelf continuously effective, available for use and in
compliance with the provisions of the Securities Act until such time as there
are no longer any Registrable Securities. In the event the Company files a Form
S-1 Shelf, the Company shall use its commercially reasonable efforts to convert
the Form S-1 Shelf (and any Subsequent Shelf Registration) to a Form S-3 Shelf
as soon as practicable after the Company is eligible to use Form S-3.

 

6

 

  

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall, subject to Section 3.4, use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf), and shall use its commercially reasonable efforts to as promptly as
is reasonably practicable amend such Shelf in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
or file an additional registration statement as a Shelf Registration (a
“Subsequent Shelf Registration”) registering the resale of all Registrable
Securities (determined as of two business days prior to such filing), and
pursuant to any method or combination of methods legally available to, and
requested by, any Holder named therein. If a Subsequent Shelf Registration is
filed, the Company shall use its commercially reasonable efforts to (i) cause
such Subsequent Shelf Registration to become effective under the Securities Act
as promptly as is reasonably practicable after the filing thereof (it being
agreed that the Subsequent Shelf Registration shall be an automatic shelf
registration statement (as defined in Rule 405 promulgated under the Securities
Act) if the Company is a well-known seasoned issuer (as defined in Rule 405
promulgated under the Securities Act) at the most recent applicable eligibility
determination date) and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities. Any such Subsequent Shelf Registration shall be on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration shall be on another appropriate form.

 

2.1.3 Additional Registerable Securities. In the event that any Holder holds
Registrable Securities that are not registered for resale on a delayed or
continuous basis, the Company, upon request of (i) the Holders of at least a
majority in interest of the then outstanding Registrable Securities held by the
Existing Holders and their Permitted Transferees, on the one hand, or (ii) the
Holders of at least a majority in interest of the then outstanding Registrable
Securities held by ASL Holder and its Permitted Transferees, on the other hand,
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option,
the Shelf (including by means of a post-effective amendment) or a Subsequent
Shelf Registration and cause the same to become effective as soon as practicable
after such filing and such Shelf or Subsequent Shelf Registration shall be
subject to the terms hereof; provided, however, that the Company shall only be
required to cause such Registrable Securities to be so covered twice per
calendar year for each of the Existing Holders and their Permitted Transferees,
on the one hand, and ASL Holder and its Permitted Transferees, on the other
hand.

 

2.1.4 Requests for Underwritten Shelf Takedowns. At any time and from time to
time when an effective Shelf is on file with the Commission (i) the Holders of
at least a majority in interest of the then outstanding Registrable Securities
held by the Existing Holders and their Permitted Transferees or (ii) the Holders
of at least a majority in interest of the then outstanding Registrable
Securities held by ASL Holder and its Permitted Transferees (in each case of (i)
and (ii), the “Demanding Holders”) may request to sell all or any portion of
their Registrable Securities in an Underwritten Offering that is registered
pursuant to the Shelf (each, an “Underwritten Shelf Takedown”); provided that
the Company shall only be obligated to effect an Underwritten Shelf Takedown if
such offering shall include Registrable Securities proposed to be sold by the
Demanding Holders with a total offering price reasonably expected to exceed, in
the aggregate $10 million (the “Minimum Takedown Threshold”). All requests for
Underwritten Shelf Takedowns shall be made by giving written notice to the
Company, which shall specify the approximate number of Registrable Securities
proposed to be sold in the Underwritten Shelf Takedown. The Company shall have
the right to select the Underwriters for such offering (which shall consist of
one or more reputable nationally recognized investment banks), subject to the
Demanding Holder’s prior approval (which shall not be unreasonably withheld,
conditioned or delayed). The Existing Holders and their Permitted Transferees,
collectively, may demand not more than two (2) Underwritten Shelf Takedowns, and
ASL Holder and its Permitted Transferees, collectively, may demand not more than
two (2) Underwritten Shelf Takedowns, in each case pursuant to this Section
2.1.4. Notwithstanding anything to the contrary in this Agreement, the Company
may effect any Underwritten Offering pursuant to any then effective Registration
Statement, including a Form S-3, that is then available for such offering.

7

 

  

2.1.5 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advises the
Company, the Demanding Holders and the Holders requesting piggy back rights
pursuant to this Agreement with respect to such Underwritten Shelf Takedown (the
“Requesting Holders”) (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other Common Stock or other equity
securities that the Company desires to sell and the Common Stock, if any, that
have been requested to be sold in such Underwritten Offering pursuant to
separate written contractual piggy-back registration rights held by any other
stockholders of the Company, exceeds the maximum dollar amount or maximum number
of equity securities that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the Company shall include in such Underwritten Offering,
as follows: (i) first, the Registrable Securities of the Demanding Holders and
the Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Shelf Takedown and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Shelf Takedown (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Common Stock or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Common Stock or other
equity securities of other persons or entities that the Company is obligated to
offer in an Underwritten Offering pursuant to separate written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Securities.

 

2.1.6 Withdrawal. Prior to the filing of the applicable “red herring” prospectus
or prospectus supplement used for marketing such Underwritten Shelf Takedown, a
majority-in-interest of the Demanding Holders initiating an Underwritten Shelf
Takedown shall have the right to withdraw from such Underwritten Shelf Takedown
for any or no reason whatsoever upon written notification (a “Withdrawal
Notice”) to the Company and the Underwriter or Underwriters (if any) of their
intention to withdraw from such Underwritten Shelf Takedown, and such
Underwritten Shelf Takedown shall not be counted as a demand for an Underwritten
Shelf Takedown under Section 2.1.4 hereof; provided that the Sponsor, ASL Holder
or any of their respective Permitted Transferees may elect to have the Company
continue an Underwritten Shelf Takedown if the Minimum Takedown Threshold would
still be satisfied by the Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown by the Sponsor, ASL Holder or any of their
respective Permitted Transferees, as applicable. Following the receipt of any
Withdrawal Notice, the Company shall promptly forward such Withdrawal Notice to
any other Holders that had elected to participate in such Shelf Takedown.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with a Shelf
Takedown prior to its withdrawal under this Section 2.1.6.

 



8

 

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. If the Company or any Holder who has the right to demand
a Shelf Takedown pursuant to the terms of this Agreement proposes to conduct a
Shelf Takedown of, or if the Company proposes to file a Registration Statement
under the Securities Act with respect to the Registration of, equity securities,
or securities or other obligations exercisable or exchangeable for, or
convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, an Underwritten Shelf Takedown pursuant
to Section 2.1 hereof), other than a Registration Statement (or any Shelf
Takedown with respect thereto) (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iii) for an offering
of debt that is convertible into equity securities of the Company (iv) for a
dividend reinvestment plan or (v) on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto), then the Company shall give written notice of such proposed offering
to all of the Holders of Registrable Securities as soon as practicable but not
less than ten (10) days before the anticipated filing date of such Registration
Statement or, in the case of an Underwritten Offering pursuant to a Shelf
Registration, the applicable “red herring” prospectus or prospectus supplement
used for marketing such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to include in such Shelf Takedown such number of
Registrable Securities as such Holders may request in writing within five (5)
days after receipt of such written notice (such Shelf Takedown, a “Piggyback
Registration”). Subject to Section 2.2.2, the Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and, if applicable, shall use its best efforts to cause the managing Underwriter
or Underwriters of such Piggyback Registration to permit the Registrable
Securities requested by the Holders pursuant to this Section 2.2.1 to be
included in such Piggyback Registration on the same terms and conditions as any
similar securities of the Company included in such Shelf Takedown and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof. The inclusion of any Holder’s
Registrable Securities in a Piggyback Registration shall be subject to such
Holder’s agreement to enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering.

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of the Common Stock or other equity securities that the Company desires
to sell, taken together with (i) the Common Stock or other equity securities, if
any, as to which Registration or a Shelf Takedown has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant to Section 2.2 hereof, and
(iii) the Common Stock or other equity securities, if any, as to which
Registration or a Shelf Takedown has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 

(a) If the Registration or Shelf Takedown is undertaken for the Company’s
account, the Company shall include in any such Registration or Shelf Takedown
(A) first, the Common Stock or other equity securities that the Company desires
to sell, which can be sold without exceeding the Maximum Number of Securities;
(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant to
Section 2.2.1 hereof, Pro Rata, which can be sold without exceeding the Maximum
Number of Securities; and (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
Common Stock, if any, as to which Registration or a Shelf Takedown has been
requested pursuant to written contractual piggy-back registration rights of
other stockholders of the Company, which can be sold without exceeding the
Maximum Number of Securities;

9

 

  

(b) If the Registration or Shelf Takedown is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Registration or Shelf Takedown (A) first, the Common
Stock or other equity securities, if any, of such requesting persons or
entities, other than the Holders of Registrable Securities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to Section 2.2.1, pro rata based
on the respective number of Registrable Securities that each Holder has
requested be included in such Underwritten Offering and the aggregate number of
Registrable Securities that the Holders have requested to be included in such
Underwritten Offering, which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the Common Stock or other equity securities
for the account of other persons or entities that the Company is obligated to
register pursuant to separate written contractual arrangements with such persons
or entities, which can be sold without exceeding the Maximum Number of
Securities.

 

(c) If the Registration or Shelf Takedown is pursuant to a request by Holder(s)
of Registrable Securities pursuant to Section 2.1 hereof, then the Company shall
include in any such Registration or Shelf Takedown securities in accordance with
Section 2.1.5.

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
(other than a Demanding Holder) shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of his, her or its
intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration or, in the case of a Piggyback
Registration pursuant to a Shelf Registration, the filing of the applicable “red
herring” prospectus or prospectus supplement with respect to such Piggyback
Registration used for marketing such transaction. The Company (whether on its
own good faith determination or as the result of a request for withdrawal by
persons pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration (which, in no circumstance, shall include the Shelf) at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to Section 2.1.6, any Piggyback Registration effected pursuant to Section 2.2
hereof shall not be counted as a demand for an Underwritten Shelf Takedown under
Section 2.1.4 hereof.

10

 

  

2.3 Restrictions on Registration Rights. If (A) during the period starting with
the date forty-five (45) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred and twenty (120) days
after the effective date of, a Company initiated Registration and provided that
the Company has delivered written notice to the Holders prior to receipt of a
demand for an Underwritten Shelf Takedown pursuant to Section 2.1.4 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Offering and the Company and the Holders are unable to
obtain the commitment of underwriters to firmly underwrite the offer; or (C) in
the good faith judgment of the Board such Registration or Underwritten Offering
would be seriously detrimental to the Company and the Board concludes as a
result that it is essential to defer the filing of such Registration Statement
or such Underwritten Offering at such time, then in each case the Company shall
furnish to such Holders a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be seriously
detrimental to the Company for such Registration Statement to be filed or such
Underwritten Offering to be conducted, as the case may be, in the near future
and that it is therefore essential to defer the filing of such Registration
Statement or the Underwritten Offering, as the case may be. In such event, the
Company shall have the right to defer such filing or Underwritten Offering for a
period of not more than thirty (30) days; provided, however, that the Company
shall not defer its obligation in this manner more than once in any 12-month
period.

 

ARTICLE III
COMPANY PROCEDURES

 

3.1 General Procedures. In connection with any Shelf and/or Shelf Takedown, the
Company shall use its best efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended plan of
distribution thereof, and pursuant thereto the Company shall, as expeditiously
as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Holder or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
each Holder of Registrable Securities included in such Registration, and each
such Holder’s legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and each
Holder of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

11

 

  

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as any Holder of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request (or provide evidence satisfactory to such Holders that
the Registrable Securities are exempt from such registration or qualification)
and (ii) take such action necessary to cause such Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus (excluding any exhibits thereto and any
filing made under the Exchange Act that is to be incorporated by reference
therein), furnish a copy thereof to each seller of such Registrable Securities
and its counsel, including, without limitation, providing copies promptly upon
receipt of any comment letters received with respect to any such Registration
Statement or Prospectus;

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Sponsor, ASL, Cantor, the Underwriters, if
any, and any attorney or accountant retained by the Sponsor, ASL, Cantor or
Underwriters, if any, to participate, at each such person’s own expense, in the
preparation of the Registration Statement, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representatives, Cantor, Underwriter, attorney or accountant in connection
with the Registration; provided, however, that such representatives, Cantor or
Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information; and provided further, the Company may not include the name
of any Holder or Underwriter or any information regarding any Holder or
Underwriter in any Registration Statement or Prospectus, any amendment or
supplement to such Registration Statement or Prospectus, any document that is to
be incorporated by reference into such Registration Statement or Prospectus, or
any response to any comment letter, without the prior written consent of such
Holder or Underwriter and providing each such Holder or Underwriter a reasonable
amount of time to review and comment on such applicable document, which comments
the Company shall include unless contrary to applicable law;

 

12

 

  

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering, in customary form
and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15 with respect to an Underwritten Shelf Takedown pursuant to Section 2.1.4,
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in such Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that subject to this
Section 3.2, the Holders shall bear all incremental selling expenses relating to
the sale of Registrable Securities, such as Underwriters’ commissions and
discounts, brokerage fees, Underwriter marketing costs and, other than as set
forth in the definition of “Registration Expenses,” all reasonable fees and
expenses of any legal counsel representing the Holders; provided that the
Company’s obligations under this Agreement to reimburse the Holders shall not
exceed $50,000 per Registration.

 

3.3 Requirements for Participation in Underwritten Offerings. Notwithstanding
anything in this Agreement to the contrary, if any Holder does not provide the
Company with its requested Holder Information, the Company may exclude such
Holder’s Registrable Securities from the applicable Registration Statement or
Prospectus if the Company determines, based on the advice of counsel, that such
information is necessary to effect the Registration and such Holder continues
thereafter to withhold such information. No person may participate in any
Underwritten Offering for equity securities of the Company pursuant to a
Registration initiated by the Company hereunder unless such person (i) agrees to
sell such person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements. The exclusion of a
Holder’s Registrable Securities as a result of this Section 3.3 shall not affect
the Registration of the other Registrable Securities to be included in such
Registration.

 

13

 

  

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than sixty (60) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval (EDGAR) System shall be deemed to have been
furnished or delivered to the Holders pursuant to this Section 3.5. The Company
further covenants that it shall take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell shares of the Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission), including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

3.6 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, (i) Cantor may not exercise its rights under Sections 2.1.4 and 2.2
hereunder after five (5) and seven (7) years after the effective date of the
registration statement relating to the Company’s initial public offering,
respectively, and (ii) Cantor may not exercise its rights under Section 2.1.4
more than one time, and (iii) for clarity, BGV shall not be considered a
“Holder” under Section 2.1 hereof.

 



14

 

 

ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and agents and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (plus local counsel) for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

15

 

  

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 4.1.5 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
Section 4.1.5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1.5 from any person who was not guilty
of such fraudulent misrepresentation.

 

ARTICLE V
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation. Any notice or communication under this Agreement must be
addressed, if to the Company, to: 533 Airport Blvd, Suite 400, Burlingame, CA
94010, and, if to any Holder, at such Holder’s address or contact information as
set forth in the Company’s books and records. Any party may change its address
for notice at any time and from time to time by written notice to the other
parties hereto, and such change of address shall become effective thirty (30)
days after delivery of such notice as provided in this Section 5.1.

 



16

 

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 Prior to the expiration of the Founder Shares Lock-Up Period, the Private
Placement Lock-Up Period or the Grid Holder Lock-Up Period, as the case may be,
under the Insider Letter, the Cantor Private Placement Units Purchase Agreement
or the Grid Holder Lock-Up Agreements, no such Holder may assign or delegate
such Holder’s rights, duties or obligations under this Agreement, in whole or in
part, except in connection with a transfer of Registrable Securities by such
Holder to a Permitted Transferee but only if such Permitted Transferee agrees to
become bound by the transfer restrictions set forth in this Agreement.

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

 

5.5 Amendments and Modifications. Upon the written consent of (a) the Company
(b) the Holders of at least a majority in interest of the Registrable Securities
held by the Existing Holders or their Permitted Transferees at the time in
question (which majority interest must include Cantor if such amendment or
modification affects in any way the rights of Cantor hereunder) and (c) the
Holders of at least a majority in interest of the Registrable Securities held by
ASL Holder and all of its Permitted Transferees at the time in question,
compliance with any of the provisions, covenants and conditions set forth in
this Agreement may be waived, or any of such provisions, covenants or conditions
may be amended or modified; provided, however, that notwithstanding the
foregoing, any amendment hereto or waiver hereof that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holder or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

 

17

 

  

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration Statement filed by the
Company for the sale of securities for its own account or for the account of any
other person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.

 

5.7 Term. This Agreement shall terminate with respect to any Holder on the date
that such Holder no longer holds any Registrable Securities, provided that the
provisions of Article IV shall survive any termination with respect to such
Holder.

 

5.8 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder.

 

[Signature Page Follows]

 

18

 

 

  AUTOMATED SYSTEMS HOLDINGS LIMITED         By: /s/ Wang Yueou     Name:  Wang
Yueou     Title: Chief Executive Officer

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  BGV OPPORTUNITY FUND L.P.         By: /s/ Eric Benhamou     Name:  Eric
Benhamou     Title: Founder and General Partner

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  RENASCIA FUND B.  LLC         By: /s/ Shuo Zhang     Name:  Shuo Zhang    
Title: General Manager

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  VLSK2019 LLC         By: /s/ Victoria Livschitz     Name:  Victoria Livschitz
    Title: Member

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  LIVSCHITZ CHILDREN’S CHARITABLE TRUST         By: /s/ Victoria Livschitz    
Name:  Victoria Livschitz     Title: Trustee

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  VICTORIA LIVSCHITZ CHARITABLE TRUST         By: /s/ Victoria Livschitz    
Name:  Victoria Livschtiz     Title: Trustee

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  O.  FOX CHARITABLE TRUST         By: /s/ Stan Klimoff     Name:  Stan Klimoff
    Title: Trustee

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:         GRID DYNAMICS HOLDINGS, INC         By: /s/ Leonard Livschitz
    Name:  Leonard Livschitz     Title: CEO

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  GDB INTERNATIONAL INVESTMENT LTD         By: /s/ Wang Yueou     Name:  Wang
Yueou     Title: Director

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  GDD INTERNATIONAL HOLDING COMPANY         By: /s/ Wang Yueou     Name:  Wang
Yueou     Title: Director

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  HOLDERS         CHASERG TECHNOLOGY SPONSOR LLC         By: /s/ Lloyd Carney  
  Name:  Lloyd Carney     Title: Managing Member         By:       Name:  Steven
Fletcher     Title: Managing Member         By:       Name:  Alex Vieux    
Title: Managing Member

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  HOLDERS         CHASERG TECHNOLOGY SPONSOR LLC         By:       Name:  Lloyd
Carney     Title: Managing Member         By: /s/ Steven Fletcher    
Name:  Steven Fletcher     Title: Managing Member         By:       Name:  Alex
Vieux     Title: Managing Member

 

[Signature Page to A&R Registration Rights Agreement]

 

 

 

 

  HOLDERS         CHASERG TECHNOLOGY SPONSOR LLC         By:       Name:  Lloyd
Carney     Title: Managing Member         By:       Name:  Steven Fletcher    
Title: Managing Member         By: /s/ Alex Vieux     Name:  Alex Vieux    
Title: Managing Member

 

[Signature Page to A&R Registration Rights Agreement] 

 

 

 

  CANTOR FITZGERALD & CO.         By: /s/ Mark Kaplan     Name:  Mark Kaplan    
Title: CEO

 

[Signature Page to A&R Registration Rights Agreement]

 

 



 

 